This case was an appeal in bastardy. The causes of appeal filed were first, that Mary Morris, the mother of the bastard, was the minor daughter of one Noah Morris, who at the time of the begetting and birth of the child, resided in the State of Maryland; secondly, that it is not, and never was chargeable for its support and maintenance to this county; and thirdly, that the party appellant denies the paternity of it.
The evidence was that the mother was eighteen years of age and resided in the family of her father at Gunpowder *Page 108 
Bridge, in the State of Maryland, where the child was begotten by the appellant, and that she removed thence with her father and his family in the spring of the present year to the town of Newport in this county, where the child was born on the 27th day of July last.
Noah Morris was called as a witness for the State, and was objected to on the other side.
The proof had not been contradicted that the child was born at Newport in this county, and the first provision of our statute on the subject referred to, is "the birth place of a person shall be the place of his legal settlement." Rev. Code, 132. And if they were satisfied from the evidence that the appellant was the father of it, they should so find and return a verdict against him. *Page 109